Case 2:16-cv-06599-JGB-E Document 106-3 Filed 10/05/20 Page 1 of 4 Page ID #:1945




                            Exhibit B
     Case 2:16-cv-06599-JGB-E Document 106-3 Filed 10/05/20 Page 2 of 4 Page ID #:1946



      Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      MANNING LAW, APC
 2    20062 S.W. Birch St., Suite 200
 3    Newport Beach, CA 92660
      Office: (949) 200-8755
 4    ADAPracticeGroup@manninglawoffice.com
 5
      Attorneys for Plaintiff
 6    GUILLERMO ROBLES
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
               CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
10
11

12     GUILLERMO ROBLES, an                   Case No.: 2：i6-cv-o6599-SJO-FFM
13     individual,                            PLAINTIFF GUILLERMO ROBLES，s
14
                                              OBJECTION TO DEFENDANT’S
                     Plaintiff,               NOTICE OF TAKING DEPOSITION
15
                                              OF PLAINTIFF GUILLERMO
       V.
                                              ROBLES
16                                            DATE: December 5, 2019
17
       DOMINO’S PIZZA LLC, a Umited           TIME: 10:30 A.M.
                                              PLACE: 650 Town Center Drive, 10th Floor
18     liability corporation,                        Costa Mesa, California 92626

19
                          Defendant.
20
21
22
23
24
25
26
27
28
     Case 2:16-cv-06599-JGB-E Document 106-3 Filed 10/05/20 Page 3 of 4 Page ID #:1947




                         OBJECTIONS TO DEPOSITION NOTICE
 2          NOTICE IS HEREBY GIVEN that Plaintiff Guillermo Robles (“Plaintiff，)，
 3    objects to the Notice of Deposition, which was served on November 20, 2019 by
 4    defendant, Domino’s Pizza LLC (“Defendant”)，on the following grounds:
 5          Plaintiff objects that the deposition date, time, and location were unilaterally
 6    set by Defendant for December 5, 2019,10:30 a.m.，and Plaintiff and his counsel
 7    are not available on the selected date. Consequently, the notice will cause Plaintiff
 8    unwarranted annoyance, harassment, undue burden and expense. No deponent will
 9    be produced on December 5, 2019. Plaintiff will be made available at a mutually
10    convenient date and time.
11
      Dated: November 21, 2019          MANNING LAW, APC
12
13                                    By: /s/ Joseph R. Maiming Jr., Esq.
14                                       Joseph R. Manning Jr., Esq.
                                         Attorneys for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
     Case 2:16-cv-06599-JGB-E Document 106-3 Filed 10/05/20 Page 4 of 4 Page ID #:1948



                                     PROOF OF SERVICE
                    STATE OF CALIFORNIA, COUNTY OF ORANGE
 2
      I, the undersigned, am employed in the County of Orange, State of California. I am
 3    over the age of eighteen (18) years and not a patty to the cause. My address is 20062
      S.W. Bircn St., Suite 200, Newport Beach, CA 92660.
 4
      On November 21，2019,1 served the true copies of the foregoing document
 5    described as PLAINTIFF GUILLERMO ROBLES^ OBÆCTION TO
      DEFENDANT’S NOTICE OF TAKING DEPOSITION OF PLAINTIFF
 6    GUILLERMO ROBLES on the interested parties in this action, addressed as
      follows:
 7
      Greg Hurley
 8    SheçpardMullin
      650 Town Center Drive, 4th Floor
 9    Costa Mesa, CA 92626-1993
      GHurley@shepp ardmullin.com
10
11     XI BY United States Postal Service: The documents were mailed as set forth above
      i)y LJ.S. Mail and placed in sealed, addressed envelop es on the above date and
12    deposited into a U.S. Postal Service Mail box on the date set forth above; with
      P ostagee thereon fully prepaid at Newport Beach, California prior to the time for
13    collectiion on that day.
14        y E-mail or Electronic Transmission. Based on a court order or an agreement of
      the parties to accept service by e-mail or electronic transmission, I caused courtesy
15    copies of the documents referenced above to be sent to the persons at the e-mail
      addresses listed. I did not receive, with a reasonable time after the transmission, any
16    electronic message or other indication that the transmission was unsuccessful.
17    I certify under penalty of perjury under the laws of the State of California that the
      foregoing is true and correct and that this affidavit was executed on November 21,
18    201
19
20
21                                                  Diana Lope z
22

23

24
25
26
27
28
